In The


Court of Appeals


Ninth District of Texas at Beaumont


____________________


NO. 09-06-071 CR

____________________


ELWOOD JEAN FOSTER, Appellant


V.


THE STATE OF TEXAS, Appellee




On Appeal from the 252nd District Court
Jefferson County, Texas

Trial Cause No. 90424




MEMORANDUM OPINION 
	Appellant Elwood Jean Foster pled no contest to aggravated assault on a public
servant.  The trial court deferred finding Foster guilty and placed him on probation for seven
years.  Subsequently, the State filed a motion to revoke probation, which alleged that Foster
violated four conditions of his probation.  Foster pled "true" to three of the four counts.  The
trial court revoked Foster's probation, adjudicated him guilty, and sentenced him to twenty
years of confinement.   
	Foster's appellate counsel filed a brief that presents counsel's professional evaluation
of the record and concludes the appeal is frivolous.  See Anders v. California, 386 U.S. 738,
87 S. Ct. 1396, 18 L. Ed. 2d 493 (1967); High v. State, 573 S.W.2d 807 (Tex. Crim. App.
1978).  On August 10, 2006, we granted an extension of time for Foster to file a pro se brief. 
We received no response from Foster.
	We reviewed the appellate record, and we agree with counsel's conclusion that no
arguable issues support an appeal.  Therefore, we find it unnecessary to order appointment
of new counsel to re-brief the appeal.  Compare Stafford v. State, 813 S.W.2d 503, 511 (Tex.
Crim. App. 1991).  We affirm the trial court's judgment. (1)
	AFFIRMED.        
 

  
								  STEVE McKEITHEN
								         Chief Justice

Submitted on November 28, 2006
Opinion Delivered December 6, 2006
Do Not Publish

Before McKeithen, C.J., Gaultney and Kreger, JJ. 
1. Appellant may challenge our decision in this case by filing a petition for discretionary
review.  See Tex. R. App. P. 68.